FILE COPY




                              IN THE SUPREME COURT OF TEXAS
                                        -- -- -- --


NO. 15-0439

 RICKEY L. AND KAREN                             §
 HOLLAND                                         §
                                                                                 Dallas County,
 v.                                              §
 FRIEDMAN & FEIGER, LLP,                         §
                                                                                   5th District.
 LAWRENCE J. FRIEDMAN, AND                       §
 MARLA S. PITTMAN                                §




                                                                                 August 14, 2015

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.




                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioners, RICKEY L. AND KAREN HOLLAND, pay all costs
 incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 24th day of September, 2015.


                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk